402 F.2d 481
Elizabeth Ann FEIL and Marilyn Ada Feil, by Frank Feil, Jr., Their Next Friend, Plaintiffs-Appellants,v.John W. GARDNER, Secretary of Health, Education and Welfare, Defendant-Appellee.
No. 16829.
United States Court of Appeals Seventh Circuit.
October 30, 1968.

Appeal from the United States District Court for the Eastern District of Wisconsin; K. P. Grubb, Judge.
Frank Feil, Jr., Racine, Wis., for appellant.
James B. Brennan, U. S. Atty., Thomas E. Weil, Asst. U. S. Atty., Milwaukee, Wis, Paul Merlin, Harold P. Packer, Attys., Department of Health, Education and Welfare, for appellee.
Before SWYGERT, FAIRCHILD and KERNER, Circuit Judges.
PER CURIAM.


1
This is an appeal from a review of the final decision of the Secretary of Health, Education and Welfare denying social security benefits as set out in the opinion of the court below. The district court entered judgment for the defendant-appellee on cross-motions for summary judgment.


2
We affirm the decision of the district court and adopt as the opinion of this court the decision of the district court entered on February 8, 1968, reported at 281 F.Supp. 983 (E.D.Wis.1968).


3
Affirmed.